PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,730,775
Issue Date: 4 Aug 2020
Application No. 15/389,423
Filing or 371(c) Date: 22 Dec 2016
For: WASTEWATER TREATMENT SYSTEM AND METHODS

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) filed May 3, 2021, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(c) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed provisional application as required by 35 U.S.C. 119(e) and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4). The underlying application issued as Patent No. 10,011,988 on July 3, 2018. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed provisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(c), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 
§ 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

Petitioner previously submitted a $1,000 petition fee and a corrected ADS in compliance with 37 CFR 1.76(c) containing a proper benefit claim to the prior-filed provisional application on August 3, 2020. With the present renewed petition, applicant provided an acceptable statement of unintentional delay, a completed Certificate of Correction form, and a $160 certificate of correction fee. Additionally, petitioner submitted additional information as request in the form of a statement setting forth the facts and circumstances surrounding the delay in making a timely and proper benefit claim, which supports a conclusion that the entire period of delay was unintentional.

As the present petition satisfies the requirements to add or correct a reference to a prior provisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 119(e) as unintentionally delayed. Therefore, it is appropriate for 


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions